DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “162” has been used to designate both rod [see figures 16-18; paragraph 0075] and gear motor group [see figure 10; paragraph 0078], and reference character “163” has been used to designate both rod [see figures 16-18; paragraph 0075] and gear motor group [see figure 10; paragraph 0078]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the devices for actuating that are movably mounted on the roll-holder cartridge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a system for synchronized mechanical adjustment” in claim 1 [corresponding structure is found in paragraph 0074, figures 16-18]; 
“a device for actuating” in claim 1; and
“a device to move” in claim 10 [corresponding structure is a hydropneumatics cylinder].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the position of the rolls of said second plurality” found in line 11 and the limitation “the position of the rolls of the first plurality” found in line 13.
The claim states “are positioned to have the respective coupling direction incident to the extraction direction” on pg. 3 line 14, this renders the claim indefinite since it is unclear orientation of direction is encompassed in the limitation “incident to the extraction direction”. Clarification and/or correction is required.
The claim limitation “device for actuating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any specific structure that performs the function of actuating the synchronized mechanical adjustment system and while the figures designate element 141 as the device for actuating they fail to clearly illustrate the structural aspects of the device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With regards to claim 4, the claim states “wherein the angular gearboxes have the input shaft and the output shaft parallel to each other”, it is unclear if this limitation is intending to refer to the same gearboxes previously set forth in claim 3, from which claim 4 depends, that are associated with the vertical axes rolls. Specifically, it is unclear how the same gearboxes for the vertical axes rolls are to be associated with the inclined axes rolls, as currently set forth in the claims. For examination purposes the limitation is being interpreted as setting forth separate gearboxes for the inclined axes rolls.
With regards to claim 9, there appears to be insufficient antecedent basis for the limitation “the respective bases” and additionally it is unclear the association of the bases with respect to the claimed structural elements of the rolling mill. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marin et al (US 2013/0036784).
	In reference to claim 1, Marin et al discloses a rolling mill for solid elongated products, defining a rolling axis (X), comprising 
a first plurality of rolling stations and a second plurality of rolling stations placed in series along the rolling axis alternated with each other between an input and an output of the rolling mill [see paragraph 0059], 
wherein each of the rolling stations comprises:
a load-bearing structure (40), 
a roll-holder cartridge (24) removably connected to the load-bearing structure in an extraction direction (P) and comprising three rolling rolls (26a, 26b, 26c) mounted on the roll-holder cartridge to be radially mobile with respect to the rolling axis, the three rolls (26a, 26b, 26c) being rotatable around three respective axes of rotation placed at 120 degrees from each other, one of the rolls having the respective axis of rotation arranged vertically and the other two of the rolls having their respective axes of rotation inclined with respect to vertical [see figure 8, paragraph 0060], 
a system for synchronized mechanical adjustment (levers 28) of all three rolls mounted on board the roll-holder cartridge and operable, in use, to act on the rolls to maintain a predefined radial distance of the rolls from the rolling axis [see paragraph 0075], 
a device (32a, 32b, 32c) for actuating the synchronized mechanical adjustment system, the drive being mounted on the load-bearing structure (40) of the roll-holder cartridge and being configured to engage by coupling the synchronized mechanical adjustment system along a coupling direction [see figure 14; paragraph 0061 & 0077], 
three gear motor groups (36a, 36b, 36c) connected to the rolls by single extensions (34a, 34b, 34c) to provide the rolls with rotation and torque necessary to force a product to advance along the rolling axis [see paragraph 0063], 
wherein a position of the rolls of the second plurality of stations is rotated by 60 degrees around the rolling axis with respect to the position of the rolls of the first plurality of stations so that the rolls with a vertical axis of the first plurality of stations are arranged on a first side of the rolling mill and the rolls with a vertical axis of the second plurality of stations are arranged on a second side of the rolling mill, opposite the first side with respect to the rolling axis [see figure 19], 
wherein all the rolling stations are configured to allow lateral extraction of the respective roll-holder cartridges from a same side of the rolling mill, corresponding to the first side [see figure 10], 
wherein all the rolling stations (22) have respective device (32a, 32b, 32c) for actuating the synchronized mechanical adjustment system are mounted movably on the load-bearing structure (40) of the roll-holder cartridge (24) if the devices are positioned to have the respective coupling direction inclined to the extraction direction, the respective device being movable in order to disengage the respective synchronized mechanical adjustment system and release the cartridge extraction path (P) [see paragraph 77; figure 18, 
wherein the single extensions (34a, 34b, 34c) of all the rolling stations are movable with respect to the load-bearing structure (40) in order to disengage the respective rolls and free the cartridge extraction path (P) [see paragraph 0083 & 0085].
In reference to claim 2, the single extensions (34a, 34b, 34c) are axially aligned with the rotation axes of the respective rolls when operatively connected to the respective rolls, as seen in figure 8.
In reference to claim 3, Marin et al further discloses the single extensions associated with the rolls with a vertical axis are axially arranged vertically and are associated with the respective gear motor groups, wherein angular gear boxes (incorporated in the gearmotor 36) have an input shaft and an output shaft parallel to each other, as seen in figure 1.
In reference to claim 4, the single extensions associated with the rolls with inclined axes are associated with the respective gear motor groups, wherein the angular gearboxes (incorporated in the gearmotor 36) have the input shaft and the output shaft parallel to each other, as seen in figure 1.
In reference to claim 5, the single extension (34a, 34b, 34c) of all the rolling stations are translatable along their axis with respect to the load-bearing structures in order to disengage the respective rolls and free the respective cartridges for extraction [see paragraph 0085].
In reference to claim 6, the single extension (34a, 34b, 34c) are telescopic and translation movement along an axis of the single extensions is obtained with a sliding movement of the relative telescopic structure [see paragraph 0087 lines 5-8].
In reference to claim 7, the single extensions (34a, 34b, 34c) are configured to slide along the gearbox shaft of the respective gear motor group (36a, 36b, 36c) in order to uncouple from a hub of the respective roll [see paragraph 0086].
In reference to claim 8, all the rolling stations (22) at least one of the single extensions is subjected to a roto-translation movement to disengage the respective roll and free the respective cartridge for extraction [see paragraph 0085 lines 7-13].
In reference to claim 9, the gear motor groups (36a, 36b, 36c) of all the rolling stations are mounted fixed on respective bases, as seen in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al in view of Admitted Prior Art (APA).
In reference to claim 10, Marin et al further discloses the roll-holder cartridge is moved along an extraction path when being replaced. Marin et al discloses the invention substantially as claimed except for wherein each rolling station comprises a device to move the respective cartridge along the extraction path. 
However, the Admitted Prior Art [see figure 1] discloses a rolling mill having a device associated with a rolling station for removing a roll-holder cartridge along an extraction path in order to remove and replace a set of rolls.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill of Marin et al to include a device to move the respective cartridge, as taught by the Admitted Prior Art, in order to move a respective cartridge along the extraction path. 
In reference to claim 11, the Admitted Prior Art further teaches the device is placed on the side of the rolling mill opposite the extraction side, as seen in figure 1. 
In reference to claim 12, the Admitted Prior Art further teaches the device comprises at least one hydropneumatics cylinder, as seen in figure 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725